Title: Enclosure: Henry Knox’s Heads of Instructions for the Commissioners to the Western Indians, [ca. 16 February 1793]
From: Knox, Henry
To: 


EnclosureHenry Knox’s Heads of Instructions for theCommissioners to the Western Indians

[ca. 16 Feb. 1793]

The Commissioners to be fully informed upon the subject of all the Treaties which have been held by the United States, or which have been held under their authority with the Northern and western Indians—particularly of the Treaty of Fort Harmar in the year 1789, and of the boundaries then described. That the Commissioners possess themselves fully of all the proceedings of said Treaty, and of the tribes and principal Characters who formed the same. The Indians to be informed by the Commissioners, that the United States consider the said Treaty to have been formed with the Tribes who had a right to relinquish the lands which were then ceded to the United States. That, under this impression, part of the said lands have been sold to individuals, and parts assigned to the late army of the United States.
That the lands acquired by the said Treaty were by purchase, as well as a confirmation of the former treaties. That if the consideration then given was inadequate, or if other tribes, than those who formed the said Treaty, should have a just right to any of the lands in question, a particular compensation should be made them. That in both instances the United States were disposed to be liberal in granting additional compensations.
That the remaining lands of the Indians within the limits of the United States, shall be guaranteed solemnly, by the general Government.
That if the Commissioners can get the former boundaries established, that they be directed, besides compensation in gross to the amount ofDollars, to promise payment of ten thousand dollars per annum in such proportions to the several tribes as shall be agreed upon.
That the Commissioners be directed, further to relinquish the reservations marked upon the map as trading places—provided the same would satisfy the Indians so as to confirm the remainder of the boundary, always, however, reserving as much land about the several British Posts, within the United States, as are now occupied by the several Garrisons, or which shall be necessary for the same.
That the Commissioners be instructed to use their highest exertions, to obtain the boundary now fixed, the reservations excepted, as before explained—and that for this purpose they be entrusted withdollars to be used to influence certain white men to favour their measures.
But if, after every attempt, the assembled Indians should refuse the boundaries aforesaid, then the Commissioners are to endeavour to obtain from the Indians a description of the best boundary to which they will agree, the Commissioners always endeavouring to conform the same, as nearly as may be, to the one described in the Treaty of Fort Harmar.
On obtaining this information from the Indians, they are to be informed by the Commissioners, that the President of the United States, conceiving the boundary established by the Treaty of Fort Harmar, to have been made with the full understanding and free consent of the parties having the right to make the same, had not invested them (the Commissioners) with power to alter the same, excepting as to the reservations before described. But that now possessing the final and full voice of the Indians upon the subject, the same should be reported to the President, who would give a definitive answer thereon, at a period to be fixed, which period should not be earlier than four months after the Senate should be assembled at their next Session—and this would fix the period about one year from the time the Commissioners should obtain this information.
The Commissioners should further inform the Indians, that until the answer should be received, a solemn truce should be observed on both sides. The Indians to be answerable for their young warriors—and the President to be answerable for our’s.
If the idea of a Truce should be relished, perhaps it might be extended, by the Commissioners, to three or seven years, all things to remain in the same state. If so, the effect would be a peace to all intents and purposes.
The Commissioners to be particularly instructed to do nothing which should in the least impair the right of pre-emption or general sovereignty of the United States over the Country, the limits of which were established by the peace of 1783. But, at the same time, to impress upon the Indians that the right of preemption in no degree affects their right to the soil, which the United States concedes unlimitedly, excepting that when sold, it must be to the United States, and under their authority, and no otherwise.
